This is a petition for a writ of mandamus seeking to compel the treasurer to pay the petitioner a new salary authorized by the county commissioners and approved by the Legislature. In 1970 the petitioner had been promoted by the county commissioners from the position of head executive assistant to the position of director, with a consequent salary increase. The respondent is appealing from a judgment of a judge of the Superior Court compelling him to pay the increase. There was no error. The record provides evidence that to force the petitioner to an action of contract would serve only to prolong litigation in this matter for no good purpose. Based on this record we are no longer confident that the petitioner could obtain full relief with a single action in contract and would not be forced by the respondent to multiple litigation. This result would be unwise, unnecessary, and a derogation of the new rules of civil procedure in perpetuating technical distinctions as bars to the accomplishment of substantial justice. Slaney v. Westwood Auto, Inc., 366 Mass. 688, 700 (1975). This is not the first instance where this particular county treasurer has, in arrogating to himself powers he does not possess, produced impositions on this court. Substantial justice here requires immediate compliance by the county treasurer, whose functions are purely ministerial and not dictatorial, with the final judgment of the Superior Court entered February 11, 1974.

Judgment affirmed.